DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a system and method for tracking stores and loads in load store units but fails to teach the combination including the limitations of:
 (Claim(s) 1) “predicting dependent store-load pairs to reduce load latency when storing and loading from a same memory address by bypassing a load store (LS) unit within an execution unit, the method comprising: inputting load and store instruction information from a micro operation queue; comparing load instruction information to values in a prediction table and outputting the comparison to a predictor logic; comparing store instruction information to values in the prediction table; determining if the store is valid based on values in the prediction table and outputting a store validity determination and the store comparison to the predictor logic; determining a confidence value and providing an indication of the confidence value to the predictor logic; and providing memory dependency predictor information from the predictor logic to a memory renaming unit”
Claims 7, 16, and 21 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-6, 8-15, and 17-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0067-71, Figs. 7, 8] of Applicant’s specification.
The prior art made of record, Jacobi (US 9250915 B2), Meier (US 20150309792 A1), Meier (US 20130298127 A1), and Burtscher (Burtscher, Martin, and Benjamin G. Zorn. "Prediction outcome history-based confidence estimation for load value prediction." Journal of Instruction-Level Parallelism 1 (1999).), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
The prior art made of record, on the 892 and/or 1449, forms in the case does not fairly
teach or suggest the claimed limitations, nor does it render the claimed invention obvious.
Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132